DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Specification
Applicant is reminded of updating the first paragraph of the Specification with US Patent No. 10,854,460 and 10,373,820 issued from the parent applications. 
Applicant is reminded of updating the second paragraph of the Specification with US Patent No. 10,695,794 and 10,343,186 issued from the related applications. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al. (WO2015047345) in view of Rajagopalan et al. (US20120164829) and Zhou et al. (J. Vac. Sci. Technol. A, year 2013, vol. 31, pages 040801-1 to 040801-18).
Regarding claim 2, Bristol discloses a process for selectively forming an organic film (abstract and lines 15-26 on page 19), the process comprising: providing a substrate with a first surface and a second surface, wherein the first and second surfaces have different compositions, and wherein the first surface comprises a metal (lines 15-26 on page 19, Fig. 5D); contacting the first and second surfaces of the substrate with a first vapor phase precursor (lines 27-31 on page 18 and lines 1-5 on page 20); and contacting the first and second surfaces of substrate with a second vapor phase precursor (lines 27-31 on page 18, lines 1-5 on page 20); wherein contacting the substrate with the first and second vapor phase precursors forms the organic film selectively on the first surface relative to the second surface (lines 15-26 on page 19, Fig. 5D).

 Regarding claim 3, Rajagopalan discloses wherein cleaning the substrate comprises a reducing process (paragraph 0080).
Regarding claim 7, Bristol is silent about wherein the first surface comprises WOx, HfOx, TiOx, AlOx or ZrOx prior to cleaning.  However, Bristol discloses that the first surface comprises a metal (line 20 on page 8).  Bristol further discloses that the metal represent a top surface of an exposed interconnect line (lines 20-23).  Because x prior to cleaning.
Regarding claim 8, Bristol discloses wherein the second surface comprises an inorganic dielectric surface (lines 4-5 on page 9).
Regarding claim 9, Bristol discloses wherein the second surface comprises silicon (line 2 on page 9).
Regarding claim 10, Bristol discloses wherein the organic film comprises a polymer (lines 16-20 on page 18).
Regarding claim 11, Bristol discloses wherein the organic film comprises a polyamide film (nylon, lines 1-5 on page 20).
Regarding claim 12, Bristol discloses wherein the organic film comprises a polyimide film (lines 1-5 on page 20).
Regarding claim 13, Zhou discloses repeatedly contacting the first and second surfaces of the substrate with the first and second vapor phase precursors until the organic film has a desired thickness (Figs. 1  and 2).
Regarding claim 14, Bristol discloses wherein a selectivity for forming the organic film on the first surface of the substrate relative to the second surface of the substrate is at least 50% (Fig. 5D).

Regarding claim 16, Bristol discloses subjecting the substrate to an etch process, wherein the etch process removes substantially all of any deposited organic film from the second surface of the substrate and does not remove substantially all of the deposited organic film from the first surface of the substrate (lines 23-30 on page 17 and Figs. 8A-8B).
Regarding claim 17, Bristol in view of Zhou discloses wherein the first vapor phase precursor comprises a diamine (Bristol, lines 1-5 on page 20; Zhou, Fig. 3b).
Regarding claim 18, Bristol in view of Zhou discloses wherein the second vapor phase precursor comprises a dianhydride (Bristol, lines 1-5 on page 20; Zhou, Fig. 3b).
Regarding claim 19, Bristol discloses a process for selectively forming an organic film (abstract and lines 15-26 on page 19), the process comprising: providing a substrate with a first surface and a second surface, wherein the first and second surfaces have different compositions, and wherein the first surface comprises an elemental metal (lines 15-26 on page 19, Fig. 5D); contacting the first and second surfaces of the substrate with a first vapor phase precursor (lines 27-31 on page 18, lines 1-5 on page 20); and contacting the first and second surfaces of substrate with a second vapor phase precursor (lines 27-31 on page 18, lines 1-5 on page 20); wherein contacting the substrate with the first and second vapor phase precursors forms the organic film selectively on the first surface relative to the second surface (lines 15-26 on page 19, Fig. 5D).

Regarding claim 20, Rajagopalan discloses wherein cleaning the substrate comprises a reducing process (paragraph 0080).
Regarding claim 21, Bristol discloses wherein the second surface comprises an inorganic dielectric (lines 4-5 on page 9).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al. (WO2015047345) in view of Rajagopalan et al. (US20120164829) and Zhou et al. (J. Vac. Sci. Technol. A, year 2013, vol. 31, pages 040801-1 to 040801-18) as applied to claim 2 above, and further in view of Chi et al. (US20150200132).
Regarding claim 4, Bristol in view of Rajagopalan and Zhou is silent about wherein cleaning the substrate comprises a plasma cleaning process.  However, 
Regarding claim 6, Bristol in view of Rajagopalan and Zhou is silent about wherein cleaning the substrate is performed in a separate reaction chamber than contacting the first and second surfaces of the substrate with the first and second vapor phase precursors.  However, Chi teaches that a substrate cleaning process and a vapor deposition process can be carried out in two separate chambers in a cluster tool (paragraph 0025 and Fig. 3).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known hardware set-up as taught by Chi, to perform cleaning and deposition functions in the method of Bristol in view of Rajagopalan and Zhou, with a reasonable expectation of success.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bristol et al. (WO2015047345) in view of Rajagopalan et al. (US20120164829) and Zhou et al. (J. Vac. Sci. Technol. A, year 2013, vol. 31, pages 040801-1 to 040801-18) as applied to claim 2 above, and further in view of Visser et al. (US20150200132).
Regarding claim 5, Bristol in view of Rajagopalan and Zhou is silent about wherein cleaning the substrate is performed in a same reaction chamber as contacting .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2, 8-11, 14-17, 19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, 10, 12-13 and 17 of U.S. Patent No. 10854460 (hereinafter ‘460) in view of Rajagopalan et al. (US20120164829) and Zhou et al. (J. Vac. Sci. Technol. A, year 2013, vol. 31, pages 040801-1 to 040801-18).
Regarding claim 2, ‘460 claims a process for selectively forming an organic film (claim 1), the process comprising: providing a substrate with a first surface and a second surface, wherein the first and second surfaces have different compositions, and wherein the first surface comprises an oxidized metal (claims 1 and 10); contacting the first and second surfaces of the substrate with a first vapor phase precursor (claim 1); and contacting the first and second surfaces of substrate with a second vapor phase precursor (claim 1); wherein contacting the substrate with the first and second vapor phase precursors forms the organic film selectively on the first surface relative to the 
Regarding claim 8, ‘460 claims wherein the second surface comprises an inorganic dielectric surface (claim 13).
Regarding claim 9, ‘460 claims wherein the second surface comprises silicon (claim 12).
Regarding claim 10, ‘460 claims wherein the organic film comprises a polymer (polyamide, claim 1).
Regarding claim 11, ‘460 claims wherein the organic film comprises a polyamide film (claim 1).

Regarding claim 15, ‘460 claims wherein a selectivity for forming the organic film on the first surface of the substrate relative to the second surface of the substrate is at least 75% (claim 5), which encompasses the range recited in the instant claim.
Regarding claim 16, ‘460 claims subjecting the substrate to an etch process, wherein the etch process removes substantially all of any deposited organic film from the second surface of the substrate and does not remove substantially all of the deposited organic film from the first surface of the substrate (claim 6).
Regarding claim 17, ‘460 claims wherein the first vapor phase precursor comprises a diamine (claim 17).
Regarding claim 19, ‘460 claims a process for selectively forming an organic film (claim 1), the process comprising: providing a substrate with a first surface and a second surface, wherein the first and second surfaces have different compositions, and wherein the first surface comprises a metal oxide, an elemental metal or a metallic surface (claims 1 and 10); contacting the first and second surfaces of the substrate with a first vapor phase precursor (claim 1); and contacting the first and second surfaces of substrate with a second vapor phase precursor (claim 1); wherein contacting the substrate with the first and second vapor phase precursors forms the organic film selectively on the first surface relative to the second surface (claim 1).  Bristal is silent about cleaning the substrate before exposing the surface to the first vapor phase precursor.  However, Rajagopalan teaches that a native oxide (oxidized metal) is 
Regarding claim 21, ‘460 claims wherein the second surface comprises an inorganic dielectric surface (claim 13).
Claims 2, 8-12, 14-19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 6, 8, 14-15 and 17-18 of U.S. Patent No. 10373820 (hereinafter ‘820) in view of Rajagopalan et al. (US20120164829) and Zhou et al. (J. Vac. Sci. Technol. A, year 2013, vol. 31, pages 040801-1 to 040801-18).
Regarding claim 2, ‘820 claims a process for selectively forming an organic film (claim 1), the process comprising: providing a substrate with a first surface and a second surface, wherein the first and second surfaces have different compositions, and wherein the first surface comprises an oxidized metal (claims 1 and 15); contacting the first and second surfaces of the substrate with a first vapor phase precursor (claim 1); 
Regarding claim 8, ‘820 claims wherein the second surface comprises an inorganic dielectric surface (claim 18).
Regarding claim 9, ‘820 claims wherein the second surface comprises silicon (claim 17).
Regarding claim 10, ‘820 claims wherein the organic film comprises a polymer (polyamide, claim 8).

Regarding claim 12, ‘820 claims wherein the organic film comprises a polyimide film (claim 3).
Regarding claim 14, ‘820 claims wherein a selectivity for forming the organic film on the first surface of the substrate relative to the second surface of the substrate is at least 50% (claim 14).
Regarding claim 15, ‘820 claims wherein a selectivity for forming the organic film on the first surface of the substrate relative to the second surface of the substrate is at least 50% (claim 14), which encompasses the range recited in the instant claim.
Regarding claim 16, ‘820 claims subjecting the substrate to an etch process, wherein the etch process removes substantially all of any deposited organic film from the second surface of the substrate and does not remove substantially all of the deposited organic film from the first surface of the substrate (claim 1).
Regarding claim 17, ‘820 claims wherein the first vapor phase precursor comprises a diamine (claim 4).
Regarding claim 18, ‘820 claims wherein the second vapor phase precursor comprises a dianhydride (claim 6).
Regarding claim 19, ‘820 claims a process for selectively forming an organic film (claim 1), the process comprising: providing a substrate with a first surface and a second surface, wherein the first and second surfaces have different compositions, and wherein the first surface comprises a metal oxide, an elemental metal or a metallic surface (claims 1 and 15); contacting the first and second surfaces of the substrate with 
Regarding claim 21, ‘820 claims wherein the second surface comprises an inorganic dielectric surface (claim 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713